Citation Nr: 0613173	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  01-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The RO denied an increased compensable rating for a left 
elbow fracture in the same January 2000 rating decision.  In 
a subsequent July 2003 Board decision, the Board confirmed 
the denial.  Therefore, the Board's July 2003 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2005).  Although the March 2006 Informal Hearing 
Presentation indicated that the elbow issue is currently on 
appeal, the Board finds that in light of the above 
discussion, it is not before the Board at this time.  If the 
veteran wishes to raise this issue again, he must file a 
separate claim with the RO and provide new and material 
evidence to reopen the claim.  

The issue of service connection for an acquired psychiatric 
disorder, to include depression and schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a current bilateral hearing loss 
disability for VA compensation purposes.

CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

In this case, the veteran seeks service connection for 
bilateral hearing loss.  He generally alleges that he 
incurred hearing loss in service as a result of exposure to 
noise while serving in Vietnam.  His DD Form 214 confirms 
that the veteran served as a construction and utility worker.  
The Board finds this evidence sufficient to conclude that the 
veteran was exposed to noise in service.  The veteran also 
indicated that he was exposed to intercurrent noise after 
service while working as a welder in shipyards and offshore 
oil rigs.

In any event, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  A 
February 2005 VA audiology examination fails to reveal 
bilateral hearing loss disability under the clear requirement 
of 38 C.F.R. § 3.385.  It is important for the veteran to 
understand that while his hearing may not be a good as it 
once was, in order to be considered for service connection 
for hearing loss he must meet a certain level of hearing 
loss. 

Since this audiology examination is the only record of 
treatment for the alleged hearing loss in the claims folder, 
and there is no contrary medical examination of record, the 
Board finds it is entitled to great probative weight and 
provides negative evidence against the claim.  Post-service 
medical records failing to indicate a hearing loss under VA 
standards only provides evidence against this claim. 

Therefore, absent evidence of a current disability, service 
connection cannot be granted for bilateral hearing loss. Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss. 38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2001, February 
2004, November 2004, and January 2005, as well as information 
provided in the January 2000 rating decision and July 2001 
statement of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his hearing loss claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Moreover, 
the April 2005 supplemental statement of the case (SSOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  The Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that the adverse determination on appeal 
was issued in January 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  Finally, the February 2004, 
November 2004, and January 2005 VCAA letters from the RO 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA treatment 
records, and a relevant VA audiology examination.  The 
veteran has submitted private medical records but he has not 
identified any additional VA or private medical records 
relevant to the claim on appeal.  As there is no indication 
or allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions to obtain a VA 
audiology examination from the September 2003 remand.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
is required.

The September 2003 remand instructed the RO to afford the 
veteran a VA examination and opinion to obtain a current 
diagnosis and etiological opinion regarding any psychiatric 
disorder present.  The remand instructed the VA examiner to 
review the claims folder.  The veteran underwent a VA 
psychiatric examination in February 2005.  However, the 
examiner indicated that the claims folder was not available 
for review.  Thus, the medical opinion is incomplete, lacking 
review of the relevant evidence of record.  As a result, it 
is entitled to very limited probative value. 

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Furthermore, a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall, 11 Vet. App. at 
271.  Therefore, although it will result in additional delay 
in adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand.  Failure of the 
Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision. Id.  The U.S. Court of Appeals for Veterans 
Claims (Court) routinely vacates Board decisions based on 
this situation. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran is to be afforded an 
examination to determine the nature of 
any current psychiatric disorder.  The 
claims folder must be reviewed by the 
examiner.  If the prior examiner from 
February 2005 is available, the claims 
file may be reviewed by her without 
further examination of the veteran.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed psychiatric 
disorder had its onset during service, 
based on a review of the medical history 
supplied within the claims file.  Any 
opinions expressed by the examiner 
should be accompanied by supportive 
reasoning.    

2.   After completing any additional 
necessary development, the RO should 
readjudicate the psychiatric issue on 
appeal, considering any new evidence 
secured since the April 2005 SSOC.  If 
the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative with another SSOC 
and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J .CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


